Title: To George Washington from David Cobb, 29 June 1781
From: Cobb, David
To: Washington, George


                        
                            Sir
                            Newtown June 29th 1781
                        
                        I arrived here last evening, 7 o’clock, and had the honor of waiting on his Excellency the Count de
                            Rochambeau, who arrived about noon with the first division of his Troops; after a long & perticular conversation,
                            assisted by Count Chautleau, the Count de Rochambeau determin’d to sett off from this place on Sunday next & will
                            get as far as Ridgebury that night, the next day, Monday, he’ll wait on your Excellency at Head Quarters. I shall regulate
                            the Horsemen in such a manner as to give Your Excellency notice, from time to time, of the Count’s approach.
                        The second division of the Troops arrived this day, 11 o’clock, in the highest order, and to appearance very
                            little fatigue’d, tho’ they had march’d 17 Miles. I am with perfect respect Your Excellency’s most Obedt Servant
                        
                            David Cobb
                        
                    